Examiner’s Amendment
An examiner’s comment and/or amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Specification
The words “for illustrative purposes only” in the broken line description which follows the descriptions of the reproductions is improper.  Since dotted and broken lines may mean different things in different circumstances, it must be made clear in each design case what they mean. See In re Blum, 153 USPQ 177 (C.C.P.A. 1967). The phrase “for illustrative purposes only” does not clearly define the broken lines and does not exactly identify what the broken lines are showing. The descriptions in the specification are required to be clear and accurate. See MPEP 1503.01 (II), MPEP 2920.04(a) (II).  Further, the phrase “for illustrative purposes only” is not descriptive solely of the broken lines, since the entire drawing is illustrative in nature.

For accuracy and clarity, the broken line description , [Portions shown as dotted or dashed lines are for illustrative purposes only and form no part of the claimed design.] has been replaced by:
-- The broken lines in the reproductions show portions of the sofa that form no part of the claimed design. --

Conclusion
Applicants should direct any inquiry concerning this communication or earlier communications from the examiner to Examiner Mary Ann Calabrese at (571) 272-8704.  The examiner is normally available Monday - Thursday from 7:00 AM to 5:30 PM (Eastern Time).  If the examiner cannot be reached, her supervisor, Shannon Morgan, may be reached at (571) 272-7979.  The fax number for this group is (571) 273-8300.   
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        06/09/2022